Citation Nr: 1506348	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  06-28 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, rated 10 percent disabling prior to March 3, 2009 and from July 1, 2009 to April 5, 2010, rated 30 percent rating from June 1, 2011 to October 2, 2013, and rated 60 percent disabling from October 3, 2013. 

2.  Entitlement to an increased rating for a left knee disability rated 10 percent disabling.

3.  Entitlement to an initial compensable rating for migraine headaches prior to January 25, 2012 and a rating greater than 30 percent from January 25, 2012.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to service connection for a respiratory disorder, to include bronchitis, pneumonia and chronic obstructive pulmonary disorder (COPD).

6.  Entitlement to service connection for sinusitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to September 1978 and again from July 1979 to November 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2005 (bilateral knees), January 2007 (sinusitis and respiratory disorder), January 2011 (TDIU), and October 2011 (migraine headaches) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The Veteran had a hearing before the Board in May 2013 and the transcript is of record.

The case was brought before the Board in July 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The Board also remanded the issues of entitlement to service connection for tinnitus and a right wrist disability.  These claims were granted in a January 2014 rating decision and, therefore, the issues are no longer before the Board here.  The January 2014 rating decision also granted an increased rating to 60 percent for the right knee disability, effective October 3, 2013.  As the grant is not the maximum available benefit, the rating decision did not in and of itself abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

New evidence was received since the last Supplemental Statements of the Case (SSOC) considering all the evidence on appeal at that time. A new SSOC was not issued, but it is not necessary since the Veteran waived local jurisdictional review in a February 2014 statement. 

The issues of entitlement to service connection for sinusitis and a respiratory condition, to include bronchitis, pneumonia, and chronic obstructive pulmonary disorder (COPD) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 6, 2010, and aside from the surgical convalescence period from March 4, 2009 to June 30, 2009, the Veteran's right knee disability was manifested by pain, limited extension no worse than 5 degrees, limited flexion no worse than 90 degrees, post-surgical residuals of medial meniscus repair, to include pain, weakness, stiffness, and some complaints of locking/catching and swelling, and some evidence of "trace" joint effusion.  

2.  From June 1, 2011, the Veteran's right knee disability is manifested by residuals of a total knee replacement, to include intermittent, severe, sharp muscle spasms down the right leg, limited flexion no worse than 80 degrees, pain, complaints of weakness with muscle atrophy on examination, but normal strength testing.  

3.  During the pendency of this appeal, the Veteran's left knee disability has been manifested by pain, arthritis, limited flexion no worse than 94 degrees, meniscus impairment with some objective evidence of locking and joint effusion.

4.  Prior to March 1, 2009, the Veteran's migraine headaches were not medically treated and did not occur frequently; from March 1, 2009, the Veteran's migraine headaches are manifested by chronic, daily characteristic prostrating attacks causing severe economic inadaptability. 

5.  Prior to July 1, 2009, the issue of TDIU was not reasonably raised by the record and the Veteran was employed full time as a forklift driver.

6.  Effective July 1, 2009, the Veteran is service-connected for right knee disabilities, rated 10 percent and 20 percent disabling, left knee disabilities, rated 10 percent and 20 percent disabling, migraine headaches, rated 50 percent disabling, tinnitus, rated 10 percent disabling, an inguinal hernia scar, rated 10 percent disabling, a right wrist disability, rated 10 percent disabling, and residuals of a left orchiectomy, rated 0 percent disabling; the Veteran's combined disability rating is 80 percent, effective July 1, 2009.

7.  Effective June 1, 2011, the Veteran is service-connected for right knee residuals status-post a total knee replacement, rated 60 percent disabling, migraine headaches, rated 50 percent disabling, left knee disabilities, rated 10 and 20 percent disabling, tinnitus, rated 10 percent disabling, an inguinal hernia scar, rated 10 percent disabling, a right wrist disability, rated 10 percent disabling, and residuals of a left orchiectomy, rated 0 percent disabling; the Veteran's combined disability rating is 90 percent, effective June 1, 2011.

8.  As of July 1, 2009, the Veteran's service-connected disabilities preclude his ability to obtain substantial and gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right knee arthritis with limited motion, rated 10 percent disabling prior to March 3, 2009 and from July 1, 2009 to April 5, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DCs 5014, 5257, 5258, 5259, 5260, 5261 (2014).

2.  The criteria for a separate 20 percent rating for right knee residuals of meniscus repair prior to March 3, 2009 and from July 1, 2009 to April 5, 2010 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DCs 5014, 5257, 5258, 5259, 5260, 5261 (2014). 

3.  The criteria for an increased rating of 60 percent for a right knee disability, status-post a total knee replacement, from June 1, 2011 have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DCs 5055, 5260, 5261 (2014).

4.  The criteria for a 20 percent rating, but no higher, for residuals of left knee meniscus repair surgery, have been met for the entire appellate time frame.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DCs 5014, 5257, 5258, 5259, 5260, 5261 (2014).

5.  The criteria for a separate 10 percent rating, but no higher, for left knee arthritis with limited motion have been met for the entire appellate time frame.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DCs 5014, 5257, 5258, 5259, 5260, 5261 (2014).

6.  Prior to March 1, 2009, the criteria for an initial compensable rating for migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a Diagnostic Code 8100 (2014).

7.  From March 1, 2009, the criteria for a rating of 50 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a Diagnostic Code 8100 (2014).

8.  Prior to July 1, 2009, the issue of TDIU was not reasonably raised by the record and, therefore, the criteria have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

9.  As of July 1, 2009, the criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  

Letters dated October 2004 (regarding migraine headaches and bilateral knees), May 2006 (includes migraine headaches and bilateral knees), and July 2010 (TDIU) satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These claims were adjudicated numerous times, most recently in a January 2014 Supplemental Statement of the Case (SSOC).

The Veteran's service treatment records and VA medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  Records associated with the Veteran's grant of Social Security Administration (SSA) disability benefits have been obtained.  Private treatment records identified by the Veteran have been obtained, to the extent available.  The Veteran has not identified any other documents that he feels would be relevant to his claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was provided numerous VA examinations in connection with these claims, to include in August 2004, October 2009, October 2010, January 2012, and October 2013.  The records also contain private examinations and examinations done in conjunction with his SSA disability claim.  The Board finds these examinations and opinions rendered adequate for deciding the claims herein.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations of record indicate the Veteran's reported manifestations as well as physical findings on examination with appropriate diagnostic testing results.  The 2013 VA examiner, moreover, reconciled conflicting evidence with regard to manifestations of the Veteran's bilateral knees, such as whether there is instability or joint effusion, as requested by the Board's July 2013 remand directive.

As noted in the introduction, the Veteran was afforded a hearing before the Board in May 2013 and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the undersigned noted the elements of the claims necessary to obtain an increased rating for the knees and migraine headaches as well as explaining the elements necessary to substantiate the TDIU benefit sought.  The Veteran was assisted at the hearing by an accredited representative from the DAV. The representative and the undersigned asked questions to ascertain the extent of current disabilities as well as employment history and social/occupational limitations caused by his disabilities. They also asked questions to draw out the current state of the Veteran's disabilities. No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings and TDIU.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Indeed, staged ratings are currently in effect for the Veteran's right knee and migraine disabilities.  Staged ratings were considered for all issues on appeal here.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Bilateral Knees

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

While the Board must consider the functional impairment resulting from orthopedic disabilities, such as the Veteran's loss of motion, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings such as Diagnostic Code 5257 (for instability or recurrent subluxation) because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. at 12 (1996).  

The Veteran filed a claim seeking increased rating for his left and right knee disabilities in April 2004.  At that time, his left knee was rated 10 percent disabling under Diagnostic Code 5259 for post-surgical symptoms following arthroscopies.  The right knee was rated 10 percent disabling for osteoarthritis with limited motion under Diagnostic Code 5010.

During the pendency of this appeal, the Veteran's left knee rating remained unchanged.  His right knee disability rating, however, has been staged following an arthroscopic surgery in March 2009 and a total knee replacement in April 2010.  Prior to the March 3, 2009 arthroscopic surgery, the Veteran's right knee was rated 10 percent.  A temporary total evaluation was assigned following the surgery, but the 10 percent rating was reinstated, effective July 1, 2009.  A temporary total evaluation was awarded following the Veteran's total knee replacement on April 6, 2010, but a 30 percent rating was assigned, effective June 1, 2011 under Diagnostic Code 5055, for residuals of a total knee replacement.  Effective October 3, 2013, an increased rating of 60 percent was awarded under Diagnostic Code 5055 for increased residuals of the total knee replacement.

Diagnostic Code 5010 rates disabilities analogously to DC 5003, for degenerative arthritis.  See 38 C.F.R. § 4.71a, DCs 5003-5014.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees or a 50 percent evaluation if it is in flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis of a knee at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

For example, VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Left Knee

The Veteran's left knee has been rated 10 percent during the entire appellate time frame under Diagnostic Code 5259, for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  10 percent is the highest rating under DC 5259, although a higher 20 percent rating is available under DC 5258 for dislocated semilunar cartilage resulting in "locking," pain, and joint effusion.  Id. at DC 5258. 

During the appellate time frame, the Veteran underwent two right knee surgeries, but no such surgeries for the left knee.  Prior to the appellate time frame, the Veteran has a pertinent surgical history of medial meniscus tear repair and arthroscopic surgery of the left knee during his military service in the 1980s.  The Veteran has been rated for the residuals of these surgeries since that time under DC 5259.

VA outpatient treatment records from 2003 to 2009 indicate ongoing complaints of bilateral knee pain, typically rating the right worse than the left, with full range of motion or nearly full range of motion.  A July 2006 outpatient treatment record indicates the Veteran's knees exhibited full range of motion albeit with tenderness around the patella, the right being worse than the left.  In September 2006, the Veteran complained of knee pain, but range of motion was 0 degrees to 110 degrees flexion.   He was diagnosed with degenerative joint disease (DJD) of the bilateral knees and bilateral knee braces were ordered.  Most records from 2007 to 2008 were focused on the right knee because the Veteran had a suspected medial meniscus tear of the right knee, which he ultimately underwent surgery in March 2009. However, range of motion findings from 2007 to 2008 indicate the Veteran's left knee was nearly perfect with full extension and flexion no worse than 130 degrees.  An August 2009 outpatient treatment record indicates no laxity of ligaments, minimal tenderness, with the left knee range of motion from 0 degrees to 115 degrees flexion. X-rays at that time confirmed arthritis. 

The Veteran underwent a VA examination in August 2004 where the Veteran complained of left knee pain, weakness, stiffness, swelling, heat, redness, and fatigability.  At that time he denied locking or giving way.  A history of a 1984 left knee arthroscopy was noted, but on examination there was no evidence of dislocation, subluxation, or instability.  Range of motion at that time was 0 degrees to 138 degrees for the left knee with no change on repetition.  The Veteran was diagnosed with DJD of the bilateral knees with anterosuperior patella spurs. 

He was afforded an additional VA examination in October 2009 where the Veteran's complaints were mainly related to his right knee.  Range of motion testing, however, indicated his left knee was limited to 94 degrees flexion due to pain.  The Veteran had undergone right knee surgery in March 2009 and was still in too much pain to perform the majority of the examination, to include repeat testing.  On examination, the examiner found no evidence of instability or joint effusion.  

The Veteran saw a private orthopedist from September 2009 to October 2009 for steroid shots while he waited for his total knee replacement surgery for the right knee.  These records indicate his left knee had "good" range of motion, "minimal effusion, minimal tenderness" with underlying degenerative arthritis.  

The Veteran was afforded another VA examination in October 2010 where he complained of left knee pain, arthritis, limitation of motion, giving way (but without instability or locking), stiffness, weakness, and effusions.  On examination, the Veteran had a well-healed surgical scar and his left knee showed signs of tenderness, limited motion, and guarding, but no instability, no weakness, and no joint effusion on x-ray.  Range of motion at that time was 0 degrees to 104 degrees, with no change on repetition.  

The Veteran was given another VA examination in January 2012 where he complained of left knee pain, weakness, and giving way.  Range of motion was 0 to 100 degrees on the left knee with no change on repetition.  Stability testing was within normal limits, but he did exhibit meniscus symptoms, to include frequent locking, pain, and joint effusion.  

The 2012 VA examination was in contrast to other medical evidence indicating no joint effusion.  A new VA examination was afforded the Veteran in October 2013 to resolve the discrepancy.  At that time, the Veteran's left knee range of motion was from 0 degrees to 100 degrees, with no change on repetition, normal strength and stability testing, and no evidence of subluxations or dislocations on examination.  The examiner noted the Veteran constantly uses a walker due to the bilateral knees, but found no evidence of instability, giving out, or locking on the left knee.  Rather, the only meniscal residual found on examination was "intermittent moderate grinding."  

In short, the Veteran's left knee disability has consistently been manifested by pain, limited motion no worse than full (0 degrees) extension to 94 degrees flexion, tenderness, x-ray evidence of arthritis, and some residuals from the arthroscopic surgery, to include tenderness and pain.  There are some inconsistencies on whether the Veteran also has locking or joint effusion.  

The Veteran is currently rated 10 percent disabled for his left knee under Diagnostic Code 5259 for dislocated semilunar cartilage that is symptomatic.  This is the highest rating available under Diagnostic Code 5259, but a higher, 20 percent rating is warranted under Diagnostic Code 5258 if these symptoms include locking, pain, and joint effusion.  In light of his surgical history, and the inconsistent reports of locking, pain, and joint effusion, the Board will resolve the doubt in favor of the Veteran and award a 20 percent rating for his left knee under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258-5259.

The medical evidence also clearly indicates the Veteran's left knee disability is manifested by arthritis, confirmed by x-ray, and limited motion of one major joint, his left knee joint.  The Veteran's left knee range of motion, even considering functional loss on repetitive motion of the joint, is limited, but has never reached compensable levels under DC 5260 or 5261.  In light of x-ray evidence of arthritis and at least some level of limited motion, however, the Veteran is entitled to a separate 10 percent rating under DC 5010, for arthritis.  See Esteban, 6 Vet. App. at 262; VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  

Functional loss was considered in accordance with 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  The Board finds no basis in which to assign further separate ratings or a rating greater than the 20 and 10 percent ratings awarded here.  All VA examiners indicate the Veteran's range of motion did not change after three repetitions.  Pain, tenderness, lack of endurance, stiffness, and similar complaints were all taken into account in determining functional loss or further loss of range of motion.  As indicated above, in light of the Veteran's DJD, some amount of limited flexion, and his subjective complaints of pain, the Board finds a separate 10 percent rating is warranted for the entire appellate time frame, but no higher.  See 38 C.F.R. § 4.71a, DCs 5003 and 5010. No further increase under DCs 5003/5010 is warranted because DJD only affects one major joint.

As noted above, there are other Diagnostic Codes relating to knee, but the Board finds these alternative diagnostic codes inapplicable here.  Specifically, Diagnostic Code 5256 (ankylosis of the knee), 5257 (instability or subluxation), 5262 (impairment of the tibia and fibula) and 5263 (for genu recurvatum).

The Veteran's left knee has never been found to be ankylosed.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left knee, albeit with some limitation, and so it is clearly not ankylosed.  The Veteran's knee was also not affected by nonunion or malunion of the tibia and fibula or by genu recurvatum.  No VA examiner has ever found objective evidence of instability of the left knee, subluxation, or dislocation.  Indeed, the Veteran denies these symptoms.

The Veteran's left knee disability throughout the pendency of this appeal has always contained two elements:  surgical residuals affecting the medial meniscus, and arthritis with limited motion.  For these reasons, the Board finds two separate ratings are warranted.  The Veteran's arthritis of the left knee causes pain and limited motion, but not to a compensable degree under DC 5260 or 5261 and, therefore a rating of 10 percent, but no higher, is awarded.  A separate 20 percent rating is warranted under DC 5258 for surgical residuals affecting the medial meniscus, which include pain, locking, and joint effusion.  While medical evidence of locking and joint effusion have been inconsistent throughout time, it is clear the Veteran has presented with swelling and, at least on one occasion, confirmed joint effusion on x-ray.  Resolving all reasonable doubt in favor of the Veteran, the Board finds the 20 percent rating under DC 5258 more accurately describes this aspect of the Veteran's left knee disability rather than DC 5259, which merely awards 10 percent for "symptomatic" residuals.  No further increase or separate rating is warranted.

Right Knee

During the pendency of this appeal, the Veteran has undergone an arthroscopic surgery in March 2009 and a total knee replacement in April 2010.  At the time of filing his increased rating in April 2004, however, he had already undergone arthroscopic surgeries to the right knee.  Similar to the Veteran's left knee, this included surgery to his medial meniscus.  For some reason, however, the Veteran's right knee was initially rated 10 percent disabling under Diagnostic Code 5010, for arthritis of one major joint with some amount of limited motion.  He was not awarded a separate rating under DCs 5258 or 5259 for symptoms stemming from the past surgical repairs.

As will be explained below, the Veteran's range of motion of the right knee has never reached compensable degrees under DC 5260 or DC 5261.  It is clear from the medical evidence, however, that he has x-ray evidence of arthritis with some amount of limited motion.  Since the filing of his increased rating claim in April 2004, moreover, it is clear the Veteran had ongoing right knee pain, swelling, and locking.  Prior to the March 2009 surgery, it was discovered he had a torn medial meniscus.  The March 2009 repair did not alleviate the Veteran's symptoms of pain, weakness, and locking.  He ultimately had a total knee replacement for the right knee in April 2010.

Similar to the left knee, the Board finds the Veteran's right knee disability warranted two separate disability ratings prior to the April 2010 total knee replacement, to compensate the Veteran's arthritis with limited motion and the meniscus symptoms following arthroscopic surgery.  

Following a total knee replacement, however, the disability must be rated under Diagnostic Code 5055.  Under Diagnostic Code 5055, the knee will be rated 100 percent for one year following implantation of prosthesis, which is the case here.  See 38 C.F.R. § 4.71a, DC 5055.  After that, a 30 percent rating is assigned as the minimum rating.  Id.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion can be rated by analogy using Diagnostic Codes 5260, 5261, or 5262, but not to be less than 30 percent.  Id.  

The Board will consider the Veteran's right knee disability picture prior to the knee replacement in April 2010, and thereafter.

Right Knee Prior to April 6, 2010 (aside from the temporary total evaluation period from March 4, 2009 to June 30, 2009)

Prior to April 6, 2010, aside from the temporary total evaluation from March 4, 2009 to June 30, 2009, the Veteran was assigned a 10 percent rating for his right knee under Diagnostic Code 5010.

Again, the Veteran had undergone multiple right knee surgeries prior to his increased rating claim and claims his right knee was worse than currently rated.  

He was first afforded a VA examination in August 2004 where the examiner noted pain in the knees with weakness, stiffness, swelling, heat, redness, and fatigability.  The Veteran denied locking or giving way at the time, but indicated he lacked endurance on repetition.  On flare-ups, the Veteran indicated increased pain.  He was not using any assistive devices at the time, but noted two 1980s surgeries on the right knee for meniscus tear and arthroscope.  On examination, the examiner found no evidence of dislocation, subluxation, or instability.  The right knee exhibited nearly full range of motion from 0 degrees to 135 degrees with x-ray confirmation of degenerative arthritis and small patellar spurs.  

VA outpatient treatment records do not indicate range of motion findings significantly different.  In May 2007, the Veteran was seen for a suspected medial meniscus tear.  He was diagnosed with internal derangement of the right knee and an MRI was ordered.  At that time, however, he had full range of motion.  A tear was confirmed in August 2007.  An August 2008 outpatient treatment record indicates extension limited to 5 degrees and flexion limited to 120 degrees with no "significant" effusion, positive McMurray's test, but no ligament laxity.  In February 2009, a VA outpatient treatment record indicates flexion limited to 105 degrees.  

The Veteran underwent meniscal repair surgery in March 2009, but the Veteran claims he never fully recovered.  Indeed, treatment records thereafter indicate the Veteran thereafter requested a total knee replacement. 2009 VA outpatient treatment records, such as one dated in August 2009, indicate a diagnosis of right knee chondromalacia.   On examination at that time, the Veteran had well-healed surgical scars, tenderness, but with no evidence of ligament laxity.  Range of motion indicated right knee limitation from 0 degrees to 90 degrees, with no knee effusion.  X-rays confirmed mild arthritis bilaterally.

In October 2009, the Veteran was afforded a VA examination where it was indicated he was on a waiting list for a total knee replacement.  He complained of pain, swelling, weakness, and stiffness, but denied locking, instability, dislocation, or giving way.  On examination, the examiner similarly found no evidence of instability, locking, or joint effusion.  Range of motion testing revealed right knee motion limited from 0 degrees to 92 degrees, although repeat testing could not be performed because it was too painful.  

The Veteran underwent physical therapy from October 2009 to November 2009 with no significant improvement.  He also was given steroid shots by a private orthopedist from September 2009 to October 2009 to help him wait out the time until his total knee replacement.  On examination at that time, the private orthopedist noted well-healed surgical scars of the right knee, swelling, decreased range of motion secondary to pain, and underlying degenerative arthritis.  

In short, prior to the Veteran's right knee total knee replacement on April 6, 2010, and aside from the surgical convalescence period from March 4, 2009 to June 30, 2009, the Veteran's right knee disability was manifested by pain, limited extension no worse than 5 degrees, limited flexion no worse than 90 degrees, post-surgical residuals of medial meniscus repair, to include pain, weakness, stiffness, and some complaints of locking/catching and swelling.  There are some records indicative of "trace" joint effusion, such as May 2007 and August 2007 outpatient treatment records, and other records indicative of no joint effusion, such as 2004 and 2009 VA examinations. 

Prior to the April 6, 2010 total knee replacement, similar to the left knee, the Board finds two separate disability ratings warranted for the right knee.  During these time periods, the Veteran was rated 10 percent under DC 5010 for arthritis.  A higher rating is not warranted.  The Veteran's range of motion was never compensable under DC 5260 or 5261. Functional loss was considered in accordance with 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  Even considering repetitive testing, complaints of pain, stiffness, and lack of endurance, the Veteran's range of motion was never worse than 5 degrees extension and 90 degrees flexion, which is not compensable under DC 5260 or DC 5261.  During this time period, however, the Veteran clearly had x-ray evidence of arthritis of his right knee.  Thus a 10 percent rating is warranted under DC 5010, but no higher, because the right knee arthritis only affects one major joint. See 38 C.F.R. § 4.71a, DCs 5003 and 5010.

Prior to April 6, 2010, the Veteran's right knee also was manifested by residuals stemming from prior surgical procedures, to include a meniscus tear repair in the 1980s.  Under DC 5259, a separate disability rating is warranted for any symptomatic residuals.  See 38 C.F.R. § 4.71a, DC 5259.  A 20 percent disability rating is warranted where these residuals include "locking," pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, DC 5258.  There is some medical ambiguity as to whether the Veteran had right knee locking and joint effusion during this time period.  In light of some evidence showing locking and, at least "trace" effusion, the Board will resolve all reasonable doubt in favor of the Veteran.  Indeed, the Veteran had a confirmed torn medial meniscus of the right knee in 2007.

The Board finds prior to April 6, 2010, and aside from the temporary total evaluation period from March 4, 2009 to June 30, 2009, the Veteran's right knee disability warrants separate 20 and 10 percent ratings under DC 5259 and DC 5010, but no higher.  As noted above, there are other Diagnostic Codes relating to knee, but the Board finds these alternative diagnostic codes inapplicable for this time period.  Specifically, Diagnostic Code 5256 (ankylosis of the knee), 5257 (instability or subluxation), 5262 (impairment of the tibia and fibula) and 5263 (for genu recurvatum).

During this time period, the Veteran's right knee has never been found to be ankylosed.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right knee, albeit with some limitation, and so it is clearly not ankylosed.  The Veteran's knee was also not affected by nonunion or malunion of the tibia and fibula or by genu recurvatum.  No VA examiner has ever found objective evidence of instability of the right knee, subluxation, or dislocation.  Indeed, the Veteran denies these symptoms.

The Veteran's right knee disability during this time period contained two elements:  surgical residuals affecting the medial meniscus, and arthritis with limited motion.  For these reasons, the Board finds two separate ratings are warranted.  The Veteran's arthritis of the right knee causes pain and limited motion, but not to a compensable degree under DC 5260 or 5261 and, therefore a rating of 10 percent, but no higher, is awarded.  A separate 20 percent rating is warranted under DC 5259 for surgical residuals affecting the medial meniscus, which include pain, locking, and joint effusion.  While medical evidence of locking and joint effusion have been inconsistent throughout time, it is clear the Veteran has presented with swelling and, at least on one occasion, confirmed scarce joint effusion on x-ray.  Resolving all reasonable doubt in favor of the Veteran, the Board finds the 20 percent rating under DC 5259 more accurately describes this aspect of the Veteran's right knee disability rather than DC 5258, which merely awards 10 percent for "symptomatic" residuals.  No further increase or separate rating is warranted.

Right Knee Disability From June 1, 2011

The Veteran underwent a total right knee replacement on April 6, 2010 and was awarded a 100 percent disability rating from April 6, 2010 through May 31, 2011 in accordance with Diagnostic Code 5055.  See 38 C.F.R. § 4.71a, DC 5055.

As explained above, residuals thereafter are rated at a minimum 30 percent rating, with higher ratings available if warranted by analogy under Diagnostic Codes 5260, 5261, or 5262 or, alternatively, if the medical evidence indicates "chronic residuals consisting of severe painful motion or weakness in the affected extremity."  See 38 C.F.R. § 4.71a, DC 5055.  A 30 percent rating is currently assigned from June 1, 2011 to October 2, 2013 and the Veteran was awarded an increased rating of 60 percent for his right knee, effective October 3, 2013 for "chronic residuals consisting of severe painful motion or weakness in the affected extremity."  

After June 1, 2011, VA outpatient treatment records indicate the Veteran was seen complaining of pain, and muscle spasms down his right leg.  August 2011 records indicate normal studies, although atrophy of muscles was evidence on examination.  The physician at that time noted mild laxity, mild effusion, and a well-healed incision. The Veteran underwent a VA examination in January 2012 where he was diagnosed with degenerative joint disease, right knee arthroplasty.  The Veteran complained of right knee muscle spasms, although muscle strength testing was normal on examination.  The examiner noted the Veteran wears a hinged brace on the right knee and a long metal brace on the left knee.  Range of motion testing for the right knee indicated limited motion from 0 degrees to 90 degrees flexion, but no evidence of painful motion and motion improved to 100 degrees on repetition.  The examiner was unable to do stability testing on the right knee, but found no evidence of subluxation, dislocation, or other functional loss.  The examiner also did not find any meniscus symptoms for the right knee.  Rather, after the total knee replacement, the major manifestation for the Veteran was residual cramping pain.  Scars were well-healed.  

The Veteran was afforded another VA examination in October 2013 where the right knee again showed limited motion from 0 degrees to 90 degrees, but to 80 degrees on repetition.  While the Veteran still complained of intermittent, severe, sharp spasms, strength testing was within normal limits.  The examiner could not test for stability on the right knee, but found no evidence of subluxation or dislocation.  The examiner further noted that the Veteran did not complain of instability or locking on the right knee.  Rather, the Veteran complained of increased weakness and pain on repeated use of the knee with muscle spasms.  

In short, since June 1, 2011, the Veteran's right knee disability has consistently been manifested by residuals of a total knee replacement, to include intermitted muscle spasms, described as "severe," limited flexion no worse than 80 degrees, pain, complaints of weakness, muscle atrophy on examination, but normal strength testing.  The Veteran's range of motion during this time period is not compensable under DC 5260 or DC 5261.  Application of DC 5262 by analogy is not appropriate here because the Veteran's right knee disability does not include impairment of the tibia or fibula.  

Accordingly, a 30 percent rating is warranted at a minimum, with a 60 percent only warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Since the surgery, the Veteran has complained of muscle spasms, described as severe.  Diagnostic testing has been within normal limits, but muscle atrophy was noticed on physical examination in 2012 and these "severe" sharp spasms were again noted on the October 2013 examination.  Taking into account functional loss in accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, the Board will resolve all reasonable doubt in favor of the Veteran.  A 60 percent rating is warranted for the right knee disability, effective June 1, 2011 in light of the severe muscle spasms with objective muscle atrophy noted on examination.  While the Veteran does not have compensable limited motion or other objective evidence of significant residuals following the total knee replacement, the Veteran has consistently complained of these muscle spasms down his right leg.  Accordingly, a 60 percent rating, but no higher is warranted under Diagnostic Code 5055 for the right knee, effective June 1, 2011.

Migraine Headaches

The Veteran's migraine headaches are rated under Diagnostic Code (DC) 8100.  Under DC 8100, a 10 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  A 0 percent, or noncompensable, rating is assigned with less frequent attacks.  Id.

A 30 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months. A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  50 percent is the highest rating provided under DC 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), defines "prostration" as "extreme exhaustion or powerlessness."

The Veteran indicates he had migraine headaches periodically since 1977, but that these headaches did not get severe until March 2009.  At that time, he indicates his headaches became chronic, daily, and severe.  They are unresponsive to medicine and last several days at a time making it impossible to concentrate on daily tasks.  Prior to March 2009, the Veteran concedes he did not seek out "formal" medical treatment for his headaches.

VA outpatient treatment records indicate sporadic complaints of headaches prior to 2009, usually in the context of sinus congestion or a head cold.  In 2003 and 2004, for example, the Veteran regularly complained of cough, sinus infections, head congestion, and facial swelling.  At those times, the Veteran was treated for sinusitis, a sinus infection, bronchitis, or some other cold-related ailment.  He was never specifically treated for a migraine headache nor was he prescribed medication for migraines. 

There is a noticeable gap of complaints related to headaches from 2005 to 2008.  For example, in December 2005, while being treated for sinusitis, the Veteran specifically denied headaches.  The vast majority of treatment records from this time frame deals with unrelated issues, such as bilateral knee pain. 

In October 2009, a VA outpatient treatment record indicates the Veteran presented complaining of a three month history of headaches.  The Veteran indicated he had migraine headaches "in the past," but his current headaches are "different."  At that time, the Veteran described these headaches as constant, diffuse, covering the frontal and temporal regions.  He indicates medications have not helped.  The physician suspected the headaches to be related to either the Veteran's sinusitis or cervical fusion surgery.  At the time, the VA physician noted an MRI of the neck and brain showed "minimal findings" whereas a CT scan of the sinuses indicated "extensive sinusitis."  

Around the same time, the Veteran was receiving steroid injection shots from a private orthopedist, Dr. DeHaven.  In October 2009, the Veteran told Dr. DeHaven about his increased chronic headaches since the cervical spine fusion.  Although Dr. DeHaven did not treat headaches, the Veteran's cervical spine films were reviewed.  Dr. DeHaven found it unlikely that the Veteran's neck had anything to do with his headaches.

Even so, VA outpatient treatment records seem to associate the Veteran's increased complaints of headaches with his cervical spine and sinuses since 2009.  In January 2011, for example, the Veteran was seen complaining of increased headaches over the last two years, diffuse with photophobia, unresponsive to migraine medications.  The physician at that time found the headaches likely secondary to cervical spondylosis.  

Medical records associated with the Veteran's grant of SSA disability records also indicate a clear increase in severity of headaches sometime in 2009.  The Veteran was seen in January 2010 complaining of headaches "since at least May 2009."  He described the headaches as "24x7," global, pounding, with nausea and photophobia.  He indicated he was put on medications, but they did not work.  A history of headaches, sinusitis, and cervical spine surgery was noted. The Veteran was seen in February 2010 complaining of headaches with photophobia, almost daily, with no relief from medications.  A CT scan at that time revealed pan sinusitis. The Veteran was admitted into a private emergency room complaining of headaches and dizziness.  

The Veteran was afforded a VA examination in January 2012 where he was diagnosed with daily migraines.  The examiner noted the Veteran was on medication for prevention, but that he still had migraines at least four days a week, characteristic prostrating attacks.  Even so, the examiner did not find these headaches to inhibit or impact the Veteran's ability to work.

The Veteran submitted several statements from a private physician, Dr. Kesserwani.  These statements are dated from 2012 to 2014 all indicating that the Veteran has no work capability because of daily, chronic, debilitating migraine headaches.  Dr. Kesserwani indicates these headaches started "at least" since March 2009 and render the Veteran 100 percent permanently disabled. 

The Veteran submitted a statement from his sibling recalling the Veteran's increase in headaches starting in the spring of 2009.  During his hearing both he and his wife testified that his headaches grew in severity on or around March 2009.

In short, the evidence overwhelmingly supports a finding that the Veteran's migraine headaches increased in severity on or around March 2009.  Since that time, the evidence shows the Veteran suffers from daily, chronic, debilitating migraine headaches, which at the very least cause significant economic inadaptability.  That is exactly the criteria for a 50 percent rating, which is the highest rating available under Diagnostic Code 8100.  

Prior to March 2009, there is very little evidence indicating the severity of the Veteran's headaches.  There is nothing to suggest the Veteran had characteristic prostrating attacks once every two months or more.  Rather, complaints of headaches are sparse in the medical records prior to March 2009 and the Veteran does not claim frequent or regular headaches prior to March 2009.  For these reasons, the Board finds no evidence warranting a compensable rating prior to March 2009.

Thus, the Board finds the medical evidence does not support a compensable rating prior to March 1, 2009.  From March 1, 2009, the preponderance of the medical evidence supports a rating of 50 percent for migraine headaches, which is the highest rating available under the applicable diagnostic code.  At that time, the Veteran indicates his headaches increased in severity.  They became constant, chronic, daily, and characteristic prostrating attacks causing severe economic inadaptability.  Medical evidence and other lay testimony from family support this time line, albeit with some contention as to the cause of the increased headaches.  While it is unclear the exact date in 2009 when the Veteran's headaches increased in severity, resolving all reasonable doubt, the Board finds a 50 percent increased rating is warranted as of March 1, 2009.




Extra Considerations

With regard to the knees and migraine headaches considered here, as shown above, the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected migraines and bilateral knee disabilities.  There are higher ratings available under the diagnostic codes for other manifestations, but those manifestations are not present.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

The Veteran claims he is unemployable due to his service-connected disabilities, mainly his bilateral knees and migraine headaches.  He is currently receiving Social Security Administration (SSA) disability benefits, which attribute his unemployability to both service-connected disabilities and non-service connected disorders.  He worked as a forklift operator until he claims he was forced into retirement because of his knee and chronic headaches.

The Veteran's right knee disability and migraine headaches have been staged during the pendency of this appeal.  In light of the grants herein, the Veteran's combined disability ratings range from 20 percent to 90 percent from 2004 to present.  Further complicating the matter, the Veteran is also awarded temporary total evaluations following right knee surgeries in March 2009 and April 2010.  At those times, he was awarded temporary total ratings for surgical convalescence from March 3, 2009 to June 30, 2009 and again from April 6, 2010 to May 31, 2011, rendering a TDIU claim moot for those time periods.

The Veteran did not actually claim TDIU until 2010 where he indicated he was unemployable due to his service-connected knees and headaches.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  The Veteran has been pursuing increased ratings for his knees and migraine headaches since April 26, 2004.  Looking at the record as a whole, however, the Board finds the record does not reasonably raise an issue of unemployability until 2009, which is the year the Veteran indicates he had to quit his job because of problems with his service-connected knees and migraine headaches.

Prior to 2009, it is undisputed that the Veteran had a full time job as a forklift driver.  His employer indicated the Veteran worked full time from May 24, 2004 until approximately July 28, 2009.  At that time he "voluntarily quit" due to health problems.  The Veteran indicates he never went back to work after the March 2009 right knee surgery, although it appears he was compensated for sick/vacation time through July 2009.  He further indicates he attempted vocational rehabilitation through the VA, to include three years in an accounting program from 2006 to 2009, but could not finish the program because of his headaches and chronic knee pain.  He claims his headaches make it difficult to concentrate on tasks and his knees prohibit prolonged sitting, walking, or physical labor.  The Veteran was awarded SSA disability, moreover, effective January 1, 2010.

For these reasons, the Board finds the issue of TDIU was reasonably raised as of March 3, 2009, the date of the Veteran's right knee arthroscopic surgery, but no earlier.  In light of the temporary total evaluation awarded, however, a claim seeking TDIU is rendered moot until July 1, 2009.  

Effective July 1, 2009, taking into account the awards herein, the Veteran's combined disability rating was 80 percent disabling, to include a 50 percent rating for migraine headaches, 10 and 20 percent ratings for right knee disabilities, 10 and 20 percent ratings for left knee disabilities, 10 percent ratings for tinnitus, an inguinal hernia scar, and a right wrist disability, and a noncompensable rating for left orchiectomy. Incidentally, the Veteran's combined rating is 90 percent disabling, effective June 1, 2011 due to an increased rating of his right knee disability, rated 60 percent disabling, following a total knee replacement.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran meets the schedular criteria as of July 1, 2009.  Id.  Thus, the pertinent inquiry here is whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  Id.  The pertinent inquiry, then, is whether the Veteran is precluded from employment solely due to service connected disabilities.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes he is.

Neither the Veteran's age nor his non-service connected disabilities can be taken into account in evaluating his individual unemployability status.  38 C.F.R. § 4.16(a); See, e.g., Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The Veteran's employer indicates the Veteran quit his job around July 28, 2009 due to health problems.  The Veteran had undergone a right knee surgery in March 2009 and lost several weeks of work to recover.  He indicates he never fully returned to work since that surgery.  He further claims he attempted an accounting degree as part of a VA vocational rehabilitation program, but quit in 2009 due to his disabilities.

VA outpatient treatment records indicate occupational problems.  In August 2009, the Veteran indicated he was technically employed as a forklift driver, but had not been back at work since his right knee surgery. A private orthopedist, Dr. DeHaven, noted in September 2009 that the Veteran previously worked as a warehouseman and forklift driver.  The October 2009 VA examiner did not address employability directly, but did note problems with prolonged standing or walking due to the Veteran's bilateral knee disabilities.

SSA treatment records also note the Veteran's unemployment since approximately July 2009. As part of his application for SSA disability benefits, he was afforded a vocational rehabilitation examination in May 2010.  At that time, the counselor found the Veteran would be unable to perform his usual job and although he is capable of sedentary work, he has no past experience qualifying him for sedentary work. 

The Veteran was afforded a VA examination in October 2010 where the examiner noted all manifestations of his various service-connected disabilities, but found the Veteran was still employable despite the manifestations if the job accommodated for sedentary or light duty only.  Similarly, the October 2013 VA examiner found the Veteran not precluded from sedentary employment, but did find physical employment not possible in light of bilateral knee disabilities.  Curiously, the 2013 examiner did find the Veteran's headaches to greatly hinder employment because of concentration problems. 

In contrast, the Veteran submitted several opinion letters written by a private neurologist, Dr. Kesserwani, in 2012, 2013, and 2014, indicating a contrary opinion.  For example, in October 2013, Dr. Kesserwani found the Veteran to be 100 percent disabled due to daily, chronic headaches.  It was further noted the Veteran was on morphine for pain, which would render employment not possible.

Also of record is a letter dated September 2010 from a VA Vocational Rehabilitation Counselor finding the Veteran unemployable due to both service-connected disabilities and non-service related disabilities.  Overall, the Veteran's "chief" problems were noted as bilateral knee issues and headaches, both service-connected disabilities.  The counselor opined that it would be "unreasonable to expect the [V]eteran could benefit from a program of planned services to obtain and maintain gainful employment."  The counselor further opined that the Veteran's disabilities significantly impair his ability to function in an occupational setting.

In short, the medical evidence indicates the Veteran's bilateral knee disabilities significantly impact the Veteran's ability to perform physical employment.  Sedentary employment is hindered due to the severity of the Veteran's service-connected migraine headaches.  Although there are competing medical opinions of record, the Board finds the Veteran is currently unemployable due to service-connected disabilities.  The record reasonably raises the issue of TDIU as of July 1, 2009 and the Board finds the criteria for TDIU met as of July 1, 2009.  The appeal is granted.


ORDER

Entitlement to an increased rating for right knee arthritis, rated 10 percent disabling prior to March 3, 2009 and from July 1, 2009 to April 5, 2010, is denied.

Entitlement to a separate 20 percent rating for right knee residuals of medial meniscus repair prior to March 3, 2009 and from July 1, 2009 to April 5, 2010, is granted subject to the laws and regulations governing monetary awards.

Entitlement to an increased rating to 60 percent from June 1, 2011 for a right knee disability, status-post total knee replacement is granted subject to the laws and regulations governing monetary awards.

Entitlement to an increased rating to 20 percent, but no greater, for left knee residuals of meniscus repair, is granted subject to the laws and regulations governing monetary awards.

Entitlement to a separate 10 percent disability rating for left knee arthritis with limitation of motion is granted subject to the laws and regulations governing monetary awards.

Entitlement to an initial compensable rating for migraine headaches prior to March 1, 2009 is denied.

Entitlement to a rating of 50 percent, but no higher, for migraine headaches, effective March 1, 2009, is granted subject to the laws and regulations governing monetary awards.

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted, effective July 1, 2009, subject to the laws and regulations governing monetary awards.


REMAND

The Veteran also claims entitlement to service connection for chronic sinusitis and various respiratory conditions, to include bronchitis, pneumonia and COPD.  He indicates these conditions first started during active duty when he would frequently seek treatment for recurring bronchitis, pneumonia, and sinusitis.  His wife testified before the Board that the Veteran is on allergy medication year-round and frequently uses inhalers.  

These claims are complicated, however, because the claims folder contains significant conflicting evidence.  Service treatment records confirm sporadic complaints and treatment for sinus congestion, chest congestion, bronchitis, chest colds, and upper respiratory infections.  Indeed, the Veteran self-reported sinusitis on his August 1985 separation examination, although no official diagnosis was rendered at that time.

After service, VA outpatient and private medical records continue to show ongoing complaints and treatment for bronchitis, sinus headaches, sinusitis, and COPD, but with some contradiction.  That is, some VA outpatient treatment records note the Veteran's history of COPD and bronchitis while indicating current chest x-rays and diagnostic testing within normal limits.  An October 2003 CT of the Veteran's sinuses confirmed "extensive sinusitis" whereas records dated in 2013 find no evidence of sinusitis.  Medical treatment records also confirm the Veteran has a long history of smoking cigarettes, unrelated to his military service. 

The Board previously remanded the claims to obtain a VA examination to clarify the Veteran's diagnoses and likely etiology. 

The Veteran was afforded a VA examination in October 2013 where, at that time, chest x-rays were within normal limits and the examiner did not appreciate any abnormality on physical examination.  Pulmonary functions tests (PFTs) and CT scans were not performed and the examiner did not reconcile the findings with prior findings confirming "extensive" sinusitis, bronchitis, and COPD.  Rather, in light of the "normal" findings at the time of the examination, the examiner found it less likely than not that the "claimed" respiratory condition was incurred in or otherwise attributable to his military service.  The Board finds the examination inadequate and non-responsive to the Board's prior remand directives seeking clarification of the ambiguous medical evidence.  Rather, the examination merely adds confusion to the evidence.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that VA is required to consider a veteran's claimed disorder if the disorder existed at any time during the pendency of the claim even if the disorder resolved prior to the final adjudication of the claim.  Id. at 321.  

A new VA examination is needed to ascertain any and all respiratory conditions the Veteran has or had during the pendency of this claim, to include sinusitis, bronchitis, pneumonia, and COPD, and the likely etiology of each condition found. To the extent the examiner finds the Veteran never had any of these respiratory conditions, the examiner must reconcile the opinion with the conflicting medical evidence of record, to include performing any and all necessary diagnostic testing. 

The AMC must take this opportunity to obtain recent VA outpatient treatment records from January 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any treatment for the claimed sinus and/or respiratory conditions from private providers that are not currently of record and to provide release forms.  If release forms are provided, obtain the private records explaining that actual records, as opposed to summaries, are requested.  Regardless of the Veteran's response, obtain the Veteran's medical records from treatment from the VA Medical Center from January 2014 to the present.  All efforts to obtain private and VA records are to be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above is complete and records are obtained to the extent possible, schedule the Veteran for a VA examination with a specialist in respiratory and sinus conditions.  The examiner must review the entire claims folder and is specifically directed to consider service treatment records showing complaints and treatment for sinusitis, bronchitis, upper respiratory infections, and chest colds.  The examiner is directed to consider the Veteran's lengthy smoking habit and post-service treatment for COPD, sinusitis, and bronchitis with prescribed inhalers and medications.  The examiner is directed to consider an October 2003 CT scan indicating "extensive sinusitis" and the October 2013 VA examination finding no evidence of any respiratory condition, to include normal chest x-rays and physical examination at that time.  

The examiner is to conduct a thorough examination and provide diagnoses for any respiratory and/or sinus pathology found considering the Veteran's medical history, smoking history, and lay statements describing his symptoms in-service and through the years.  

Based on examination findings and a review of the record, the examiner is specifically asked to answer the following:

* Does the Veteran currently have or ever had during the pendency of these claims (i.e., since April 2006) a chronic respiratory disorder and/or chronic sinusitis, to include bronchitis, pneumonia, COPD, or any other respiratory and/or sinus condition found?

If there is no pathology warranting a diagnosis of sinusitis or any respiratory condition, the examiner must reconcile this conclusion with the remainder of the medical evidence, to include CT scans showing extensive sinusitis.

* For each diagnosis found, or found during the pendency of this appeal, is it at least as likely as not (50 percent probability) incurred in or otherwise attributable to the Veteran's military service in light of in-service complaints and treatment and symptoms since service versus non-military related factors, such as his long smoking history?  

A complete rationale must be provided for any opinion rendered.

3. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated or warranted in light of the new evidence.  Then, readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


